DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “where the first mount for the damper element is operatively separate from the first seat for the coil spring, wherein the second mount for the damper element is operatively separate from the second seat for the coil spring” is not clear.  It is not understood what is encompassed by “operatively separate” with regards to the relationship with the first and second damper elements and the first and second seats.  Does operatively separate intend to require that the  damper element and corresponding seat not directly touch or engage?  Does operatively separate intend to require that during operation the corresponding elements do not function together? If the limitation requires that the elements do not interact or cooperate during operation, it is not understood how separate is defined.

Claim 5 recites the limitation "the damper cylinder" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the damper cylinder" in line 3.  There is insufficient antecedent basis for this limitation in the claim. 
Regarding claim 8, the limitation “a second resilient bushing” is not clear.  Since claim 8 depends from claim 3, a first bushing (cl. 7) has not been defined.  It is therefore not understood if the second bushing is one of two bushings and appears to create insufficient antecedent basis for the second bushing. 
Claim 10 recites the limitation "a coilover shock" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is not clear if the coilover shock of claim 10 is the same coilover shock as claim 1.  It appears the limitation should include the limitation “the” since the coilover shock is defined in claim 1.  It appears that claim 10 should recite “A vehicle comprising the coilover shock absorber according to claim 1”.
Regarding claim 14, the limitation “a third resilient bushing” and “a fourth resilient bushing” is not clear.  Since claim 14 depends from claims 13, 10 and 1, a first and second bushing (cl. 12) have not been defined.  It is therefore not understood if the third and fourth bushings are two of four bushings and it appears to create insufficient antecedent basis for the third and fourth bushings.
Claim 15 recites the limitation "the first bushing” and “the second bushing" in lines 1-2.  There is insufficient antecedent basis for these limitations in the claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 are rejected under 35 U.S.C. 102a1 as being anticipated by MacPherson (US-2660449).
Regarding claim 1, MacPherson discloses a damper element (96) and a coil spring (111), where the coilover shock absorber comprises a first mount (at or near 116) for the damper element and a second mount (at or near 102/103) for the damper element, and where the coilover shock absorber comprises a first seat (112) for the coil spring and a second seat (109)for the coil spring, where the first mount (at or near 116) for the damper element is operatively separate from the first seat  for the coil spring, wherein the second mount (102/103) for the damper element is operatively separate from the second seat for the coil spring(fig 3, 109, at least not in direct contact).
Regarding claim 2, MacPherson discloses wherein the damper element (96) comprises a damper cylinder (97 and/or 98 ) and a piston (99), where the second mount (102/203) for the damper element is 
Regarding claim 3, MacPherson discloses, wherein the second seat (109/97, wherein 109 is welded to 97, col. 5, ll 55-58) for the coil spring is arranged on an elongated springseat having a first end (at least 109), a body (97) and a second end (portion 97 at or near 102/103).
Regarding claim 4, MacPherson discloses wherein the body of the elongated springseat (109/97) is circular (fig 3).
Regarding claim 5, MacPherson discloses wherein the length of the elongated springseat (109/97) is at least half of the length of the damper cylinder (98).
Regarding claim 6, MacPherson discloses wherein the coilover shock absorber comprises at least one stabilizing element (at least a weld) arranged between the elongated springseat and the damper cylinder (97, col. 5, lines 55-58). 
Regarding claim 7, as broadly recited, MacPherson discloses wherein the second mount (102/103) for the damper element is provided with a first resilient bushing (119 or 107).
Regarding claim 9, MacPherson discloses wherein the diameter of the first end (at 109) of the elongated springseat (109/97) is larger than the diameter of the body of the elongated springseat (at least at 97, below 109).
Regarding claim 10, MacPherson discloses a vehicle (figs 1-3).
Regarding claim 13, MacPherson discloses wherein the second mount (102/103) for the damper element (96) and the second seat (109) for the coil spring (111) are mounted to an un-sprung part of a wheel suspension of the vehicle (fig 3 at least or near 43).
Regarding claim 14, as best understood, MacPherson discloses wherein the first mount (116) for the damper element (96) is mounted to the chassis of the vehicle through a third resilient bushing (119) 
Regarding claim 15, as best understood, MacPherson discloses the resilient properties of the first bushing differs from the resilient properties of the second bushing (119 and 124) at least wherein it has been interpreted that the bushings have different resilient properties at least since they have differing shapes).


Regarding claims 7, 8, 11, and 12, an alternative interpretation of claim 1 is as follows.  Claim 1 and the prior art MacPherson has been interpreted in wherein the first and second mounts have been reversed. Said interpretation has been made as the first and second mounts do not require any relative structural relationship with regards to location or position on the suspension. 
 MacPherson discloses Claim 1 in the alternative interpretation wherein a damper element (96) and a coil spring (111), where the coilover shock absorber comprises a first mount (at or near 102/103) for the damper element and a second mount (at or near 116) for the damper element, and where the coilover shock absorber comprises a first seat (109/97) for the coil spring and a second seat (112) for the coil spring, where the first mount (at or near 102/103) for the damper element is operatively separate from the first seat  for the coil spring, wherein the second mount (at or near 116) for the damper element is operatively separate from the second seat for the coil spring (fig 3, 112, at least not in direct contact).
In the alternative interpretation of claim 1, Regarding claim 7, as broadly recited, MacPherson discloses wherein the second mount (at or near 116) for the damper element is provided with a first resilient bushing (119 or boot 124).

In the alternative interpretation of claim 3, MacPherson discloses, wherein the second seat (112/127/122) for the coil spring (111) is arranged on an elongated springseat having a first end (at least at 112), a body (at least at 127/122) and a second end (at least at 117).
In the alternative interpretation of claims 1 and 3, and regarding claim 8, MacPherson discloses wherein the second end (at or near 117) of the elongated springseat is provided with a second resilient bushing (at least 119 or boot 124 between 112 and 127).  It is noted that claim 8 does not require a first resilient bushing.
In the alternative interpretation of claims 1 and 10, and Regarding claim 11, MacPherson discloses wherein the first mount (102/103) for the damper element (96) and the first seat (109) for the coil spring are mounted to an un-sprung part (at least at or near 43) of a wheel suspension of the vehicle (fig 3).
In the alternative interpretation of claims 1 and 10, and Regarding claim 12, MacPherson discloses wherein the second mount (116) for the damper element (96) is mounted to the chassis (at or near 37) of the vehicle through a first resilient bushing (at least 119) and wherein the second seat (112) for the coil spring is mounted to the chassis of the vehicle through a second bushing (at least to 127 through boot 124).
Conclusion






Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K HSIAO whose telephone number is (571)272-6259. The examiner can normally be reached 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.H/Examiner, Art Unit 3657                                                                                                                                                                                                        

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657